Exhibit 10.29
 
 
SIGNAL GENETICS, INC.
 
UNSECURED DEMAND PROMISSORY NOTE
 

     
$1,105,109
  
March 6, 2015

 
FOR VALUE RECEIVED, SIGNAL GENETICS, INC., a Delaware corporation (“Payor”),
hereby unconditionally promises to pay, in lawful money of the United States of
America, to the order of Bennett LeBow, or his assigns (“Holder”) located at 667
Madison Avenue, New York, New York 10065, the principal sum of one million one
hundred five thousand one hundred nine dollars ($1,105,109.00) with interest,
computed on the basis of the actual number of days elapsed in a 360-day year, at
a rate per annum which shall be equal to eight percent (8.0%), compounded
quarterly as of the last day of each calendar quarter. Interest shall begin to
accrue on the date of this Unsecured Promissory Note (the “Note”) and shall
continue on the outstanding principal amount hereof until paid in full. If, at
any time, any interest is paid on this Note which is deemed to be in excess of
the then legal maximum rate, then that portion of the interest payment
representing an amount in excess of the then legal maximum rate shall be deemed
a payment of principal and applied against the principal amount of this Note.
 
1.               Payment; Maturity; Default Interest.
 
(a)       At any time on or after June 30, 2015, Holder may demand payment of
the entire outstanding principal balance of this Note and all unpaid accrued
interest thereon (a “Payment Demand”). All payments shall be applied first to
accrued interest, and thereafter to principal. If any payments on this Note
become due on a Saturday, Sunday or a public holiday under the laws of the State
of New York, such payment shall be made on the next succeeding business day and
such extension of time shall be included in computing interest in connection
with such payment.
 
(b)       Upon the occurrence and during the continuance of any Event of Default
(as defined in this Note), the principal balance of this Note shall bear
interest at the rate of [eleven percent (11%)] per annum, compounded quarterly
as of the last date of each calendar quarter, including after the commencement
of, and during the pendency of, any bankruptcy or other insolvency proceeding.
 
2.  Representations of Payor.  Payor hereby represents and warrants as of the
date of this Note, as follows:
 
(a)       Payor is a corporation duly incorporated and in good standing under
the laws of its state of incorporation.
 
(b)       The execution, delivery and performance of this Note and the
transactions contemplated hereunder (i) are all within Payor’s corporate powers,
(ii) have been duly authorized by all necessary corporate action, (iii) are not
in contravention of law or the terms of Payor’s certificate of incorporation
or  bylaws, or any indenture, agreement or undertaking to which Payor is a party
or by which Payor or its property is bound and (iv) will not result in the
creation or imposition of, or require or give rise to any obligation to grant,
any lien, security interest, charge or other encumbrance upon any property of
Payor.
 
(c)       This Note constitutes the legal, valid and binding obligation of Payor
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditor’s rights generally and by general equitable principles.
 
3. Default; Remedies.
 
 
 

--------------------------------------------------------------------------------

 
(a)       The occurrence of any of the following events shall be an Event of
Default hereunder:
 
(i)         Payor shall fail to make any payment of (i) principal outstanding
hereunder on demand as demand is permitted hereunder, or (ii) following three
(3) Business Days’ written notice, interest on this Note or any fee provided for
herein on demand as demand is permitted hereunder; or
 
(ii)        default by Payor in the performance or observance of any covenant,
agreement or condition contained in this Note and such default shall have
continued for a period of ten (10) days after notice thereof to Payor; or
 
(iii)       any representation or warranty made by Payor in this Note shall
prove to have been incorrect, untrue or misleading in any material respect; or
 
(iv)       a case or proceeding under the bankruptcy laws of the United States
of America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed against Payor or all or any part of its properties and such petition or
application is not dismissed within forty five (45) days after the date of its
filing or Payor shall file any answer admitting or not contesting such petition
or application or indicates its consent to, acquiescence in or approval of, any
such action or proceeding or the relief requested is granted sooner; or
 
(vi)       Payor makes an assignment for the benefit of creditors or a case or
proceeding under the bankruptcy laws of the United States of America now or
hereafter in effect or under any insolvency, reorganization, receivership,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction now or hereafter in effect (whether at a law or equity) is filed by
Payor or for all or any part of its property.
 
(b)       Upon the occurrence and during the continuance of any Event of
Default, all unpaid principal on this Note, accrued and unpaid interest thereon
and all other amounts owing hereunder shall, at the option of the Holder, be
immediately due, payable and collectible by Holder pursuant to applicable law.
 
(c)       Upon the occurrence and during the continuance of any Event of
Default, interest shall accrue at the rate set forth in Section 1(b) herein and
Payor shall pay all reasonable attorneys’ fees and court costs incurred by
Holder in enforcing and collecting this Note.
 
4. Waiver; Payment of Fees and Expenses. Payor waives presentment and demand for
payment, notice of dishonor, protest and notice of protest of this Note, and
shall pay all costs of collection when incurred, including, without limitation,
reasonable attorneys’ fees, costs and other expenses. The right to plead any and
all statutes of limitations as a defense to any demands hereunder is hereby
waived to the full extent permitted by law. No delay by Holder shall constitute
a waiver, election or acquiescence by it.
 
5. Cumulative Remedies. Holder’s rights and remedies under this Note shall be
cumulative. Holder shall have all other rights and remedies not inconsistent
herewith as provided under the Uniform Commercial Code, by law or in equity. No
exercise by Holder of one right or remedy shall be deemed an election, and no
waiver by Holder of any Event of Default shall be deemed a continuing waiver.
 
6. Miscellaneous.
 
(a)       Governing Law. The terms of this Note shall be construed in accordance
with the laws of the State of New York (without giving effect to the conflicts
of laws principles thereof) as to all matters, including, without limitation,
matters of validity, construction, effect and performance.
 
 
- 2 -

--------------------------------------------------------------------------------

 
(b)       Successors and Assigns; Assignment. The terms and conditions of this
Note shall inure to the benefit of and be binding upon the respective successors
and assigns of the parties. Neither party may assign this Note or delegate any
of its rights or obligations hereunder without the written consent of the other
party.
 
(c)       Titles and Subtitles. The titles and subtitles used in this Note are
used for convenience only and are not to be considered in construing or
interpreting this Note.
 
(d)       Notices. Any notice or other communication required or permitted to be
given hereunder will be in writing and will be mailed by prepaid registered or
certified mail, timely deposited with an overnight courier such as Federal
Express, or delivered against receipt (including by confirmed facsimile
transmission), at the addresses set forth below or to such other address as the
party may have furnished in writing in accordance with the provisions of this
section.  Any notice or other communication shall be deemed to have been given,
made and received upon receipt; provided, that any notice or communication that
is received other than during regular business hours of the recipient shall be
deemed to have been given at the opening of business on the next business day of
the recipient.
 

         
To Holder:
     
Bennett LeBow
       
667 Madison Avenue
       
New York, New York 10065
               
 
To Payor:
     
Signal Genetics, Inc.
       
5740 Fleet Street
Carlsbad, California 92008
       
Attn: Chief Executive Officer
               

 
(e)       Amendments; Waiver. No amendment, modification or waiver of any
provision of this Note or consent to the departure therefrom shall be effective
without the written consent of Payor and the Holder, and then it shall be
effective only in the specific instance and for the specific purpose for which
it was given.
 
(f)       Severability.  In the event that any provision of this Note shall be
declared invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of the other provisions of this Note, it
being hereby agreed that such provisions are severable and that this Note shall
be construed in all respects as if such invalid or unenforceable provisions were
omitted.
 


 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 
 
- 3 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Unsecured Demand Promissory
Note to be duly executed as of the date first written above.
 


 
SIGNAL GENETICS, INC.
 


 
By: /s/ Samuel D. Riccitelli 
Name:  Samuel D. Riccitelli
Title:  Chief Executive Officer
 

